As filed with the Securities and Exchange Commission on March 1, 2010 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 15 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 18 x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, MA 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance VT Floating-Rate Income Fund A diversified mutual fund seeking high current income Eaton Vance VT Large-Cap Value Fund A diversified mutual fund seeking total return Eaton Vance VT Worldwide Health Sciences Fund A diversified global growth mutual fund concentrating in health sciences companies ^ Prospectus Dated ^ May 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ This Prospectus contains important information about the Funds which are available for purchase by separate accounts of insurance companies and qualified pension and retirement plans. Please save it for reference. Table of Contents ^ Fund Summaries 3 VT FLoating-Rate Income Fund 3 VT Large-Cap Value Fund 7 VT Worldwide Health Sciences Fund 11 Important Information Regarding Fund Shares 13 Investment Objectives & Principal Policies and Risks 15 Management and Organization 21 Valuing Shares 22 Purchasing and Redeeming Shares 23 Additional Tax Information 25 Financial Highlights 26 VT FLoating-Rate Income Fund 26 VT Large-Cap Value Fund 27 VT Worldwide Health Sciences Fund 28 Eaton Vance Variable Annuity Funds 2 Prospectus dated May 1, 2010 Fund Summaries Eaton Vance Floating-Rate Income Fund Investment Objective The Funds investment objective is to provide a high level of current income. Fees and Expenses of the Fund The following tables describe the expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0.575% Distribution Fees 0.20% Shareholder Servicing Fees 0.250% Other Expenses 0.135% Total Annual Fund Operating Expenses 1.210% Your variable annuity contract or variable life insurance policy (Variable Contract) is a contract between you and the issuing life insurance company. The Fund is not a party to that Variable Contract, but is merely an investment option made available to you by your insurance company under your Variable Contract. The fees and expenses of the Fund are not fixed or specified under the terms of your variable contract. The table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance policy. If these fees and expenses were included, expenses shown would be higher. For information on these charges, please refer to the applicable Variable Contract prospectus, prospectus summary or disclosure statement. If you participate through a qualified pension plan or retirement plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example does not reflect expenses and charges which are, or may be, imposed by the investment vehicle through which an investment in the Fund is made. If these fees and expenses were included, expenses shown would be higher. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption 1 Year 3 Years 5 Years 10 Years Fund Shares $123 $384 $665 $1,466 ^ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 16% of the average value of its portfolio. Principal Investment ^ Strategies ^ The ^ Floating-Rate ^ Funds investment objective is to provide a high level of current income. ^ In seeking its objective , the Fund invests primarily in senior floating rate loans ( ^ " Senior Loans ^ " ). Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics . The Fund may also invest in secured and unsecured subordinated loans, second lien loans and subordinated bridge loans ("Junior Loans"), other floating rate debt securities such as notes, bonds and asset-backed securities (such as special purpose trusts investing in bank loans), investment grade fixed income debt obligations and money market instruments, such as commercial paper. Those money market holdings with a remaining maturity of less than 60 days will be deemed floating rate assets . Eaton Vance Variable Annuity Funds 3 Prospectus dated May 1, 2010 The Fund invests at least 80% of its ^ total assets in income producing floating rate loans and other floating rate debt securities. The Fund may also purchase ^ fixed income debt securities and money market instruments. The Fund may invest up to 25% of its total assets in foreign securities and may engage in certain hedging transactions. The Fund may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps, credit linked notes and currency hedging derivatives , to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the duration of obligations held by the Fund to manage certain investment risks and/or as a substitute for the purchase or sake of securities or currencies . ^ Principal ^ Risks Risk of Senior Loans. Risks of investments in senior floating rate loans (Senior Loans) are similar to the risks of lower rated securities, although interest rate risk may be reduced because Senior Loan rates generally are adjusted for changes in short-term interest rates. Secured and unsecured subordinated loans, second lien loans and subordinated bridge loans (Junior Loans) are subject to the same general risks. Due to their lower place in the borrowers capital structure and possible unsecured status, Junior Loans may involve a higher degree of overall risk than Senior Loans of the same borrower. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or securitiy held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. derivatives involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. The loss on derivative transactions may substantially exceed the initial investment. Market Risk. Economic and other events (whether real or perceived) can reduce the demand for certain income securities, or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. Certain income securities can experience downturns in trading activity and, at such times, the supply of such instruments in the market may exceed the demand. At other times, the demand for such instruments may exceed the supply in the market. An imbalance in supply and demand in the market may result in valuation uncertainties and greater volatility, less liquidity, widening credit spreads and a lack of price transparency in the market. No active trading market may exist for certain investments, which may impair the ability of the Fund to sell or to realize the full value of such investments in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded investments. Foreign Investment Risk. Because the Fund can invest a significant portion of its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are substantially smaller, less liquid and more volatile than the major markets in developed countries, and as a result, Fund share values may be more volatile. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. Interest Rate Risk. As interest rates rise, the value of fixed income investments is likely to decline. Conversely, when interest rates decline, the value of fixed income investments is likely to rise. The impact of interest rate changes on floating rate investments is typically mitigated by the periodic interest rate re-set of the investments. Investments with longer maturities typically offer higher yields, but are more sensitive to changes in interest rates than investments with shorter maturities, making them more volatile. In a declining interest rate environment, prepayment of loans may increase. In such circumstances, the Fund may have to re-invest the prepayment proceeds at lower yields. Credit Risk. Income securities are subject to the risk of non-payment of scheduled principal and interest. Changes in economic conditions or other circumstances may reduce the capacity of the party obligated to make principal and interest payments on such instruments and may lead to defaults. Such non-payments and defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit ratings of income securities may be lowered if the financial condition of the party obligated to make payments with respect to such instruments changes. In the event of bankruptcy of the issuer of income securities, the Fund could experience delays or limitations with respect to its ability to realize the benefits of any collateral securing the Eaton Vance Variable Annuity Funds 4 Prospectus dated May 1, 2010 instrument. In order to enforce its rights in the event of a default, bankruptcy or similar situation, the Fund may be required to retain legal or similar counsel. ^ Risk of Lower Rated Investments . ^ Investments rated below investment grade have speculative characteristics because of the credit risk ^ associated with their issuers. Changes in economic conditions or other circumstances ^ typically have a greater effect on the ^ ability of issuers of ^ lower rated investments to make principal and interest ^ payments ^ than they do on issuers of ^ higher rated investments . An economic downturn generally leads to a higher non-payment rate, and a ^ lower rated investment may lose significant value before a default occurs. Lower rated investments ^ generally are subject to greater price volatility and illiquidity than higher rated investments
